DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2022 and 05/13/2022 were considered by the examiner.

Claim Objections
Claim 7 is objected to because it includes reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itakura et al. (20090217486).  With respect to claim 1, Itakura et al. (20090217486) discloses a hinge assembly (21), comprising: a rotating shaft (230); and a pair of cams (215, 216), sleeved on the rotating shaft (230) so as to be rotatable relative to each other, wherein the pair of cams (215, 216) respectively has a first flat surface (215a, 216a) and a second flat surface (215d, 216d) facing each other, and a curved surface (215c, 216c) adjacent to the first flat surface (215a, 216a) and the second flat surface (215d, 216d), wherein the first flat surface (215a, 216a) of one of the cams (215, 216) passes by the curved surface (215c, 216c) to move from the second flat surface (215d, 216d) to the first flat surface (215a, 216a) of the other cam (215, 216), or passes by the curved surface (215c, 216c) to move from the first flat surface (215a, 216a) to the second flat surface (215d, 216d) of the other cam (215, 216) during a relative rotation, so as to enable the pair of cams (215, 216) to move relatively away or closer along an axial direction of the rotating shaft (230), wherein a pair of the curved surfaces (215d, 216d) of the pair of cams (215, 216) are in surface contact when the first flat surface (215a, 216a) passes by the curved surface (215d, 216d).  With respect to claim 3, Itakura et al. discloses the hinge assembly (21) according to claim 1, further comprising at least one elastic member (217) sleeved on the rotating shaft (230), wherein the elastic member (217) tightly abuts against the pair of cams (215, 216) along the axial direction of the rotating shaft (230).  With respect to claim 4, Itakura et al. discloses the hinge assembly (21) according to claim 1, further comprising: a first frame (210), sleeved on the rotating shaft (230); and a second frame (240), fixed to the rotating shaft (230) and connected to one of the pair of cams (215, 216), wherein the second frame (240) and the connected cam (215, 216) rotate relative to the other cam (215, 216) along the rotating shaft (230).  With respect to claim 5, Itakura et al. discloses the hinge assembly (21) according to claim 1, wherein the pair of cams (215, 216) move away from each other to enable a contact area between the pair of the curved surfaces (215c, 216c) to decrease, and the pair of cams (215, 216) moves closer to each other to enable the contact area between the pair of the curved surfaces (215c, 216c) to increase during a relative rotation.  With respect to claim 6, Itakura et al. (20090217486) discloses a portable electronic device (1), comprising: a first body (2); and a second body (3), pivotally connected to the first body (2) by the hinge assembly (21), wherein the hinge assembly (21) comprises: a rotating shaft (230); a pair of cams (215, 216), sleeved on the rotating shaft (230) so as to be rotatable relative to each other, wherein the pair of cams (215, 216) respectively has a first flat surface (215a, 216a) and a second flat surface (215d, 216d) facing each other, and a curved surface (215c, 216c) adjacent to the first flat surface (215a, 216a) and the second flat surface (215d, 216d); a first frame (240), fixed to the rotating shaft (230); and a second frame (210), connected to one of the pair of cams (215, 216), wherein the second frame (210) and the connected cam (215, 216) rotate relative to the other cam (215, 216) along the rotating shaft (230), wherein the first flat surface (215a, 216a) of one of the cams (215, 216) passes by the curved surface (215c, 216c) to move from the second flat surface (215d, 216d) to the first flat surface (215a, 216a) of the other cam (215, 216), or passes by the curved surface (215c, 216c) to move from the first flat surface (215a, 216a) to the second flat surface (215d, 216d) of the other cam (215, 216) during a relative rotation, so as to enable the pair of cams (215, 216) to move relatively away or closer along an axial direction of the rotating shaft (230), wherein a pair of the curved surfaces (215c, 216c) of the pair of cams (215, 216) are in surface contact when the first flat surface (215a, 216a) passes by the curved surface (215c, 216c).  With respect to claim 8, Itakura et al. discloses the portable electronic device according to claim 6, further comprising at least one elastic member (217) sleeved on the rotating shaft (230), wherein the elastic member (217) tightly abuts against the pair of cams (215, 216) along the axial direction of the rotating shaft (230).  With respect to claim 9, Itakura et al. discloses the portable electronic device according to claim 6, wherein the pair of cams (215, 216) move away from each other to enable a contact area between the pair of the curved surfaces (215c, 216c) to decrease, and the pair of cams (215, 216) moves closer to each other to enable the contact area between the pair of the curved surfaces (215c, 216c) to increase during a relative rotation.

Allowable Subject Matter
Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as to claims 2 and 7, patentability resides, at least in part, in the curved surface equation of the curved surface in Cartesian coordinates system XYZ is: 
Z = -1.16036X+0.30036Y+0.35035XY+0.15317X2-0.13422Y2+A1, 
where an Z axis of the Cartesian coordinates system is an axis of rotation of the rotating shaft, Al is a constant, and a range of A1 is -0.32039 to 0.27961.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA LEA-EDMONDS whose telephone number is (571)272-2043. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LISA LEA-EDMONDS
Primary Examiner
Art Unit 2847



/LISA LEA-EDMONDS/Primary Examiner, Art Unit 2847                                                                                                                                                                                                        2022-10-17